Judge Becton
dissenting.
Believing that the Hodges decision, relied on by the majority, overlooks the fundamental distinction between the sufficiency of descriptions required in deeds as opposed to devises under wills, I dissent.
Judge Robert Martin dissented in Taylor v. Taylor, raising precisely the same question, ie., the soundness of the rule in Hodges. In his dissent, Judge Martin expressly invited the Supreme Court to reconsider Hodges-, however, the Supreme Court reversed without reaching the question, since the surviving spouse’s effective dissent from the will rendered the validity of the will’s provisions moot. The surviving spouse has not dissented in the present case, and the viability of Hodges is thus squarely presented.
The Hodges Court declared a devise of “twenty-five acres of the home tract including the building and outhouses” void for vagueness based on “[t]he principle . . . firmly established in our law that a conveyance of land by deed or will must set forth a subject matter, either certain within itself or capable of being made certain by recurrence to something extrinsic to which the instrument refers.” 218 N.C. at 291, 10 S.E. 2d at 724. Yet the deed construction cases cited in Hodges to support this principle refer exclusively to conveyances of land by deed or other writing. See, e.g., Cathey v. Buchanan Lumber Co., 151 N.C. 592, 66 S.E. 580 (1909). A will is not a conveyance. 5A G. Thompson, Real Property § 2603, at 289 (1978); Black’s Law Dictionary 402 (4th ed. 1951). Therefore, I believe that the principles governing deed constructions are inapposite to the validity of devises under a will. A simple policy reason for applying different principles of construction presents itself: the parties may correct an improperly drawn *724deedf while a testator, after death, cannot remedy technical mistakes in drafting.
As stated by the majority, supra, “[i]n construing a will, the intent of the testator is the ‘polar star’ which guides the courts.” Clearly, a testator’s intent differs substantially from a grantor’s. The nature of the cases relied on in Hodges, actions to recover land and actions of ejectment involving the grantor or his other grantees as plaintiffs or defendants, reveals the need for great specificity in deeds. In each case cited in Hodges, the grantor had conveyed away a portion of a larger tract. Applying the principles of contract law, the court in each case attempted to discern the grantor’s intent in the deed description. Faced with vague descriptions, the court declared the deed void on the presumption that the grantor intended to convey fee title to a specific piece of property but failed to clarify his intent. To enforce the irrevocably vague deed description, by creating a tenancy in common, would have potentially contradicted the grantor’s unclarified intent and penalized the grantor or his other grantees.
Meanwhile, a testator’s intent is simpler to discern. The testator wishes to devise his entire estate. He is not retaining a portion of the real property for himself, nor is there any chance he will devise the same property to two parties under the same will. He intends to devise all his real property, but since he is not protecting his own property interest, he may not have particular pieces of property in mind — just a fraction of the whole, a piece of the pie. Prior to Hodges, our Supreme Court had long recognized a testator’s non-specific intent when faced with several devises of specified acreage and effectuated it by declaring the devisees tenants-in-common. See Caudle v. Caudle, 159 N.C. 53, 74 S.E. 631 (1912); Wright v. Harris, 116 N.C. 462, 21 S.E. 914 (1895); Harvey v. Harvey, 72 N.C. 570 (1875); see also Annot., 157 A.L.R. 1129 (1945). Consequently, the land description in a devise need not meet the standard set in Hodges to fulfill a testator’s intent. The quantity of land is the only essential term. The Hodges standard, as applied to wills, confounds a testator’s intent and should be abandoned.
The trial court, in an obvious attempt to circumvent the rule in Hodges, implicitly ruled that the devise to defendant was only latently ambiguous, admitted defendant’s parol evidence, and *725granted defendant title to a specific thirty acres. It is clear that the devise was too vague to admit parol evidence and grant title to a specific tract. Therefore, summary judgment on this theory was improper. However, applying the law in Caudle, Wright, and Harvey, I believe that summary judgment in favor of defendant is still proper: the non-specific devises created a tenancy-in-common. Under the terms of the will, defendant is entitled to thirty acres plus 1/8 of the remaining real property held in trust under the residuary clause, as a tenant-in-common with the remaining seven beneficiaries under the residuary clause.
Considering the trust aspect of the residuary clause, I believe the case should be remanded so that the trial court can appoint a panel of commissioners to set aside the thirty acres devised outright to defendant. Id.